                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

JEANNE GRAHAM,                                     )
                                                   )
           Plaintiff,                              )    Case No. 5:20-cv-06072
v.                                                 )
                                                   )
WAL-MART STORES EAST I, LP,                        )
d/b/a WAL-MART #560                                )
                                                   )
           Defendant.                               )

     DEFENDANT WALMART STORES EAST I, LP’S ANSWER TO PLAINTIFF’S
          PETITION FOR DAMAGES; AND DEMAND FOR JURY TRIAL

       Defendant Walmart Stores East I, LP (“Walmart”) submits the following Answer to

Plaintiff’s Petition for Damages as set forth below.      Defendant denies all allegations not

specifically admitted below.

       1. Walmart is without knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph numbered 1, and therefore denies the same.

       2. Walmart is without knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph numbered 2, and therefore denies the same.

       3. In response to Paragraph numbered 3, Walmart admits Walmart Stores East, LP is a

foreign limited partnership registered to do business in Missouri under the name Walmart Stores

East I, LP and is in good standing. Walmart Stores East, LP’s corporate offices are in Arkansas.

Otherwise, Walmart denies the remaining averments in Paragraph numbered 3.

       4. In response to Paragraph numbered 4, Walmart admits Walmart store #560 is located

at 4201 N. Belt Highway, St. Joseph in the County of Buchanan in the State of Missouri.

Otherwise, Walmart denies the remaining averments in Paragraph numbered 4.

       5. Walmart admits the averments in Paragraph numbered 5.




           Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 1 of 6
       6. In response to Paragraph numbered 6, Walmart admits that on August 25, 2019 Plaintiff

visited the Walmart located at 4201 N. Belt Highway, St. Joseph Missouri. Walmart admits that

Plaintiff was walking inside the Walmart store.      Otherwise, Walmart denies the remaining

averments in Paragraph numbered 6.

       7. Walmart is without knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph numbered 7, and therefore denies the same.

       8. Walmart is without knowledge or information sufficient to form a belief as to the truth

of the averments in Paragraph numbered 8, and therefore denies the same.

       9. In response to Paragraph numbered 9, Walmart admits that it was the operator of the

Walmart store located at 4201 N. Belt Highway, St. Joseph, Missouri. Otherwise, Walmart denies

the remaining averments in Paragraph numbered 9.

       10. In response to Paragraph numbered 10, Walmart admits that it had those responsibilities

required by law for the Walmart store located at 4201 N. Belt Highway, St. Joseph, Missouri.

Otherwise, Walmart denies the remaining averments in Paragraph numbered 10.

       11. In response to Paragraph numbered 11, Walmart denies the averments in Paragraph 11

and each of its subparts.

       12. In response to Paragraph numbered 12, Walmart admits it had those duties required by

law. Otherwise, Walmart denies the remaining averments of Paragraph numbered 12.

       13. In response to Paragraph numbered 13, Walmart denies the averments in Paragraph 13.

                                 AFFIRMATIVE DEFENSES

       14. Plaintiff’s Petition fails to state a claim against Walmart upon which relief can be

granted.

       15. The alleged negligent acts of Walmart were not the proximate cause of plaintiff’s


                                                2


           Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 2 of 6
alleged injuries or damages.

        16. Plaintiff has failed to mitigate her damages, with the following respects including but

not limited to:

                        a. Failing to immediately seek medical attention; and/or

                        b. Failing to terminate and/or cease medical treatment after fully recovering

                            from the injuries alleged in Plaintiff’s Petition; and/or

                        c. Failing to avoid unnecessary medical expenses; and/or

                        d. Failing to elect the most economical medical care and/or treatment; and/or

                        e. Failing to properly follow medical instructions; and/or

                        f. Failing to engage in rehabilitation activities and/or therapy; and/or

                        g. Failing to elect medical care and/or treatment that would improve

                            Plaintiff’s condition; and/or

                        h. Failing to avoid unnecessary costs and expenses.

         17.      Plaintiff assumed the risk of the alleged injuries detailed in Plaintiff’s Petition.

         18.       Plaintiff’s claimed injuries and damages were caused by an independent and/or

intervening act for which Walmart is not liable.

         19.      The alleged injuries in Plaintiff’s Petition were the result of the negligence of a

third-party and not the result of any act or omission of Defendant.

         20.      The alleged injuries in Plaintiff’s Petition were the result of Plaintiff’s own

contributory negligence in whole or in part and Plaintiff is precluded from recovering damages in

this matter.

        21. Plaintiff has failed to mitigate her damages, with the following respects including but

not limited to:


                                                     3


           Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 3 of 6
                a. Failing to immediately seek medical attention; and/or

                b. Failing to terminate and/or cease medical treatment after fully recovering from

       the injuries alleged in plaintiff’s Petition; and/or

                c. Failing to avoid unnecessary medical expenses; and/or

                d. Failing to elect the most economical medical care and/or treatment; and/or

                e. Failing to properly follow medical instructions; and/or

                f. Failing to engage in rehabilitation activities and/or therapy; and/or

                g. Failing to elect medical care and/or treatment that would improve plaintiff’s

       condition; and/or

                h. Failing to avoid unnecessary costs and expenses.

     22.     If Plaintiff suffered any injury or damage, which Walmart specifically denies, all such

injury or damage was directly caused, in whole or in part, by the negligent acts, omissions or fault

of plaintiff, and plaintiff is therefore barred from recovery from Walmart or, in the alternative, the

amount of any recovery by plaintiff against Walmart must be reduced in proportion to such fault.

The negligent acts, omissions or fault of plaintiff include but are not limited to one or more of the

following:

        a) Failure to keep a careful lookout; and

        b) The water on which plaintiff allegedly slipped came from plaintiff;

       WHEREFORE, for the above stated reasons, Walmart Stores East I, LP prays for judgment

in its favor, for its costs, and for such other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

   Defendant Walmart Stores East I, LP, hereby demands a jury trial on all issues so triable.



                                                   4


             Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 4 of 6
                          Respectfully submitted,


                          BAKER STERCHI COWDEN & RICE LLC

                           s/ James R. Jarrow
                          James R. Jarrow      MO# 38686
                          2400 Pershing Road, Suite 500
                          Kansas City, MO 64108
                          Telephone 816.471.2121
                          Facsimile 816.472.0288
                          Email:     jarrow@bscr-law.com

                          ATTORNEY FOR DEFENDANT
                          WALMART STORES EAST I, LP




                             5


Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 5 of 6
                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 14th day of May, 2020 a copy of the foregoing was

electronically filed with the Clerk of the Court using the Court’s electronic filing system, which

will send electronic notification of filing to all counsel of record, and by U.S. Mail to:

       Jeffrey Blackwood, Esq.
       MONTEE LAW FIRM P.C.
       PO Box 127
       St. Joseph, MO 64502
       ATTORNEY FOR PLAINTIFF

                                                      s/James R. Jarrow




                                                  6


           Case 5:20-cv-06072-RK Document 2 Filed 05/14/20 Page 6 of 6
